Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 1 of 28

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

GERALD NELSON AND LYNNE NELSON )
)
Plaintiffs, }
} Case No.:
v. )
) JURY TRIAL DEMANDED
MONSANTO COMPANY, )
)
Defendant. )

COMPLAINT

The Plaintiffs, Gerald Nelson and Lynne Nelson, bring this Complaint for damages

against Defendant, Monsanto Company (“Monsanto”), and allege as follows:
NATURE OF THE CASE
1. This case arises out of Monsanto’s wrongful conduct in connection with the
design, development, manufacture, testing, packaging, promoting, marketing, advertising,
distribution, labeling, and sale of the herbicide Roundup, containing the active ingredient
glyphosate. Glyphosate has been found to be carcinogenic, linked to causing various forms of
cancer, and in particular, non-Hodgkin’s Lymphoma. As such, Roundup is dangerous to human
health and unfit to be marketed and sold in commerce, particularly without proper warnings and
directions as to the dangers associated with its use. Plaintiff Gerald Nelson, who used Roundup
extensively, was diagnosed with positive B-cell lymphoma consistent with chronic lymphocytic
leukemia/smali lymphocytic lymphoma, a subtype of non-Hodgkin’s Lymphoma, and he and his
wife, Lynne Nelson, bring this action for the injuries and losses they have incurred.
JURISDICTION AND VENUE
2. This court has personal jurisdiction over Monsanto under 28 U.S.C. § 1391(c}

because Monsanto transacts business in the Commonwealth of Massachusetts and is a

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 2 of 28

corporation doing business within the Commonwealth of Massachusetts. Monsanto knows that
its Roundup products are and were sold throughout Massachusetts, and, more specificaily,
caused Roundup to be sold to the Plaintiffs in Massachusetts. In addition, Monsanto maintains
sufficient contacts with the Commonwealth of Massachusetts such that this Court’s exercise of
personal jurisdiction over it does not offend traditional notions of fair play and substantial
justice.

3. Monsanto advertises and sells goods, specifically Roundup, throughout
Massachusetts. It derived substantial revenue from goods and products used in Massachusetts.
It expected its acts to have consequences within Massachusetts and derived substantial revenue
from interstate commerce. Specific to this case, Monsanto engaged in the business of
developing, manufacturing, testing, packaging, marketing, distributing, labeling, and selling
Roundup. Monsanto purposefully availed itself of the privilege of conducting activities within
Massachusetts, thus invoking the benefits and protections of its laws. |

4, This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332
because there is complete diversity of citizenship between the Plaintiffs and the Defendant.
Monsanto is a citizen of Delaware (where it is incorporated) and Missouri (where it has its
principal place of business). The Plaintiffs are citizens of the Commonwealth of Massachusetts,
and the amount in controversy exceeds $75,000, exclusive of interest and costs.

5. Venue is proper in this District under 28 U.S.C. §1391(b0(2) because the
Plaintiffs were exposed to Roundup in this District.

6. The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

PARTIES

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 3 of 28

7. The Plaintiffs, Gerald Nelson and Lynne Nelson, are natural persons and at all
relevant times were residents and citizens of Norfolk County, Massachusetts. The Plaintiffs
bring this action for personal injuries sustained from exposure to Roundup, and its active
ingredient glyphosate and the surfactant POEA. As a direct and proximate result of being
exposed to Roundup, the Plaintiff, Gerald Nelson, developed positive B-cell lymphoma
consistent with chronic lymphocytic leukemia/ small lymphocytic lymphoma (““CLL/SLL”), a
subtype of non-Hodgkin’s Lymphoma, as well as other health problems as a result of developing
CLLU/SLL.

8. Monsanto is a Delaware corporation, and it is listed as Massachusetts Secretary of
State Business ID No. 356754, in “active” status, with a principle place of business in St. Louis,
Missouri.

FACTUAL ALLEGATIONS

9. At all relevant times, Monsanto designed, researched, manufactured, tested,
advertised, promoted, marketed, sold, and distributed the commercial herbicide Roundup.

10. “Roundup” refers to all formulations of Monsanto’s Roundup products, including,
but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom
Herbicide, Roundup D-Pak Herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,
Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup Grass
and Week Killer, Roundup Herbicide, Roundup Original 2k Herbicide, Roundup Original II
Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup Promas, Roundup
Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate
Weed & Grass Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup

Ready-to-Use Extended Control Weed & Grass Killer | Plus Weed Preventer, Roundup Ready-

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 4 of 28

Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed &
Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed &
Grass Killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup
Weed & Grass Killer 1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry
Herbicide, or any other formulation containing the active ingredient glyphosate.

11. | Monsanto is a multinational agricultural biotechnology corporation based in St.
Louis, Missouri. It is the world’s leading producer of glyphosate.

12. | Monsanto discovered the herbicidal properties of glyphosate during the 1970's
and developed it as a broad-spectrum herbicide used to kill weeds and grasses known to compete
with commercial crops grown around the globe.

13. Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based
only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-
phospate synthase, known as EPSP synthase.

14. Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3 phosphate synthase
that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid
in plant tissue and ultimately plant death.

15. Sprayed as a liquid, plants absorb giyphosate directly through their leaves, stems,
and roots; and detectable quantities accumulate in the plant tissues.

16. Each year, approximately 250 million pounds of glyphosate are sprayed on crops,
commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been
driven largely by the proliferation of “Roundup Ready” crops, which have been genetically

engineered to resist the activity of glyphosate.

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 5 of 28

17. Monsanto is responsible for the development, manufacture, marketing, sale, and
distribution of Roundup Ready seeds. By 2009, Monsanto was the world’s leading producer of
Roundup ready seeds. In 2010, roughly 70% of corn and cotton and 90% of soybean fields in the
United States were grown with Roundup Ready seeds.

18. Roundup was introduced in 1974 and is today one of the world’s most widely-
used herbicides. Monsanto’s glyphosate products are registered in more than 130 countries and
are approved for weed control in more than 100 crops. No other herbicide active ingredient
‘compares in terms of number of uses.

19. ‘In all this time, farmers have used Roundup unaware it is a carcinogen.

REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

20, The manufacture, formulation, and distribution of herbicides, such as Roundup,
are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C.
§ 136 et seg. FIFRA requires that all pesticides be registered with the Environmental Protection
Agency (“EPA”) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C. §
136a(a).

21. The EPA requires a variety of tests as part of the registration process to evaluate
the potential for exposure to pesticides, toxicity to people and other potential non-target

‘organisms, and other adverse effects on the environment. Registration by the EPA, however, is
not an assurance or finding of safety. The determination the EPA makes in registering or re-
registering a product is not that the product is “safe,” but rather that use of the product in
accordance with its label directions “will not generally cause unreasonable adverse effects on the

environment.” 7 U.S.C. § 136(a)(c)(5)(D).

 

! Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005, available at
www. monsanto.conyproducts/documents/glyphosate-background-materials/back_ground.pdf

5

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 6 of 28

22, FIFRA defines “unreasonable adverse effects on the environment” to mean “any
unreasonable risk to man or the environment, taking into account the economic, social, and
environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus
requires the EPA to make a risk/benefit analysis in determining whether a registration should be
granted or allowed to continue to be sold in commerce.

23. The EPA and the Commonwealth of Massachusetts registered Roundup for
distribution, sale, and manufacture in the United States and the Commonwealth of
Massachusetts.

24. FIFRA generally requires that the registrant, here Monsanto, conduct health and
safety testing of pesticide products. The government is not required, nor is it able, to perform the
product tests that are required of the manufacturer.

25. Each pesticide product distributed, sold, or manufactured is evaluated at the time
the product is initially registered. The data necessary for registration of a pesticide has changed
over time. The EPA is now in the process of re-evaluating all pesticides through a
Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1. To re-evaluate
these pesticides, the EPA demands the completion of additional tests and the submission of data
for the EPA’s review and evaluation.

MONSANTO’S FALSE REPRESENTATIONS REGARDING
THE SAFETY OF ROUNDUP

27, In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against
Monsanto based on its false and misleading advertising of Roundup products. Specifically, the
lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup, were “safer than table salt” and “practically non-toxic” to

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 7 of 28

mamunals, birds, and fish. Among the representations the NYAG found deceptive and

misleading about the human and environmental safety of Roundup are the following:

a.

h.

Remember that environmentally friendly Roundup herbicide is
biodegradable. It won’t build up in the soil so you can use Roundup with
confidence along customers’ driveways, sidewalks and fences.

And remember that Roundup is biodegradable and won’t build up in the
soil. That will give you the environmental confidence you need to use
Roundup everywhere you’ve got a weed, brush, edging or trimming
problem,

Roundup biodegrades into naturally occurring elements.

Remember that versatile Roundup herbicide stays where you put it. That
means there’s no washing or leaching to harm customers’ shrubs or other
desirable vegetation.

This non-residual herbicide will not wash or leach in the soil. It ... stays
where you apply it.

You can apply Accord with “confidence because it will stay where you put
it” it bonds tightly to soil particles, preventing leaching. Then, soon after
application, soil microorganisms biodegrade Accord into natural products.

Glyphosate is less toxic to rats than table salt following acute oral
ingestion.

Glyphosate’s safety margin is much greater than required. It has over a
1,000-fold safety margin in food and over a 700-fold safety margin for
workers who manufacture it or use it.

You can feel good about using herbicides by Monsanto. They carry a
toxicity category rating of ‘practically non-toxic’ as it pertains to
mammals, birds and fish,

“Roundup can be used where kids and pets will play and breaks down into
natural material.” This ad depicts a person with his head in the ground
and a pet dog standing in an area which has been treated with Roundup.”

 

* Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance
Pursuant to Executive Law § 63(15)(Nov. 1996),

 

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 8 of 28

28. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with the NY AG, in which Monsanto agreed, among other things, “to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication” that:

a.

its glyphosate-containing pesticide products or any component thereof are
safe, non-toxic, harmless or free from risk;

its glyphosate-containing pesticide products or any component thereof
manufactured, formulated, distributed or sold by Monsanto are
biodegradable;

its glyphosate-containing pesticide products or any component thereof stay
where they are applied under all circumstances and will not move through
the environment by any means;

its glyphosate-containing pesticide products or any component thereof are
“good” for the environment or are “known for their environmental
characteristics;”

glyphosate-containing pesticide products or any component thereof are
safer or less toxic than common consumer products other than herbicides;
and

its glyphosate-containing products or any component thereof might be
classified as “practically non-toxic.”

29. Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief still has not done so today.

30. In 2009, France’s highest court ruled that Monsanto had not told the truth about

the safety of Roundup and affirmed an earlier judgment that Monsanto had falsely advertised its

herbicide Roundup as “biodegradable” and that it “left the soil clean.”

EVIDENCE OF CARCINOGENICITY IN ROUNDUP

 

3 Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbe.co.uk/2/hi/europe/8308903 stm.

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 9 of 28

31. As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic
properties.

32. On March 4, 1985, a group of the EPA’s Toxicology Branch published a
memorandum classifying glyphosate as a Category C oncogene.’ Category C oncogenes are
possible human carcinogens with limited evidence of carcinogenicity.

33. In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-
103214). The Registration standard required additional phytotoxicity, environmental fate,
toxicology, product chemistry, and residue chemistry studies. All of the data required was
submitted and reviewed and/or waived.°

34. In October 1991, the EPA published a Memorandum entitled “Second Peer
Review of Glyphosate.” The memorandum changed glyphosate’s classification to Group E
(evidence of non-carcinogenicity for humans). Two peer review committee members did not
concur with the conclusions of the committee and one member refused to sign.®

35. In addition to the toxicity of the active molecule, many studies support the
hypothesis that glyphosate formulations found in Monsanto’s Roundup products are more
dangerous and toxic than glyphosate alone.’ As early as 1991, evidence existed demonstrating

that glyphosate formulations were significantly more toxic than glyphosate alone.

 

4 Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States Environmental Protection
Agency.

* http://www.epa.gov/oppstrd 1 /reregistration/REDs/factsheets/01 78fact pdf.

® US, EPA, Memorandum, Subject: SECOND Peer Review of Glyphosate | (1191), available at
http://www.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-103601 30-Oct-91 265.pdf

7 See Martinez, et al. Oral and pulmonary toxicology of the surfactant used in Roundup herbicide, PROC. WEST,
PHARMACOL. SOC. 34:43-46 (1991); Nora Benachour, et al., Glyphosate Formulations Induce Apoptosis and
Necrosis in Human Umbilical, Embryotic, and Placental Cells, 22 CHEM, RES, TOXICOL. 97-103 (2009),
available at hitp:/fbig. assets. huffington.com/france.pd}; Gasnier et al. 2010, Francisco Peixoto, Comparative effects
of the Roundup and glyphosate on mitochondrial oxidative phosphorylation, 61 CHEMOSPHERE 1115, 1122
(2005), available at

https://Avww.researcheate.net/publication/7504567 Comparative effects of the Roundup and glyphosate _on_mit
ochondrial oxidative phosphorylation; March 2004.

 

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 10 of 28

36. In 2002, Julie Mare published a study entitled “Pesticide Roundup Provokes Cell
Division Dysfunction at the Level of CDK.1/Cyclin B Activation,”® The study found that
Monsanto’s Roundup caused delays in the cell cycles of sea urchins, while the same
concentrations of glyphosate alone proved ineffective and did not alter cell cycles.

37. In 2004, Julie Mare published a study entitled “Glyphosate-based pesticides affect
cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based
products and cell cycle dysregulation.”

38. The study noted that “celi-cycle dysregulation is a hallmark of tumor cells and
human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent
development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such
as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose
of glyphosate affecting cells,”!°

39. In 2005, Francisco Peixoto published a study showing that Roundup’s effects on
rat liver mitochondria are much more toxic and harmful than the same concentrations of
glyphosate alone,

40. ‘The Peixoto study suggested that the harmful effects of Roundup on
mitochondrial bioenergetics could not be exclusively attributed to glyphosate and could be the

result of other chemicals, namely the surfactant POEA, or alternatively due to the possible

synergy between glyphosate and Roundup formulation products.

 

8 Julie Marc, et al., Pesticide Roundup Provokes Cell Division Dysfunction at the Level of CDK I/Cyclin B
Activation, 15 CHEM. RES. TOXICOL. 326-33 | (2002), available at
http://pubs.acs.org/doi/full/10.10214x015543¢.

® Jule Mare, et al., Glyphosate-based pesticides affect cell cycle regulation, 96 BILIOGY OF THE CELLS 245,
245-249 (2004), available at http://onlinelibrary.wiley.com/doi/10.1016/.bioleel.2003.11.010/epdf.

Molinari, 2000; Stewart et al., 2003.

10

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 11 of 28

41. In 2009, Nora Benachour and Gilles-Eric Seralini published a study of the effects
of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

42. The study used dilution levels of Roundup and glyphosate far below agricultural
recommendations, corresponding with low levels of residues in food. The study concluded that
supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify
toxicity of glyphosate alone. The study further suggested that determinations of glyphosate
toxicity should take into account the presence of adjuvants, or those chemicals used in the
formulation of the complete pesticide. The study confirmed that the adjuvants in Roundup are
not inert and that Roundup is always more toxic than its active ingredient glyphosate.

43. The results of these studies were confirmed in peer-reviewed studies that were
known to Monsanto.

44. | Monsanto knew or should have known that Roundup is more toxic than
glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and “inert”
ingredients, and/or the surfactant POEA were necessary to protect the Plaintiff from Roundup.

45. | Monsanto knew or should have known that tests limited to Roundup’s
active ingredient glyphosate were insufficient to prove the safety of Roundup.

46. Monsanto failed to appropriately and adequately test Roundup, Roundup’s
adjuvants and “inert” ingredients, and/or the surfactant POEA to protect the Plaintiff from
Roundup.

47. Rather than performing appropriate tests, Monsanto relied on flawed industry-
supported studies designed to protect Monsanto’s economic interests rather than the Plaintiff and

the consuming public.

1]

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 12 of 28

48. Despite its knowledge that Roundup was considerably more dangerous than

glyphosate alone, Monsanto continued to promote Roundup as safe.
IARC CLASSIFICATION OF GLYPHOSATE

49, The International Agency for Research on Cancer (“IARC”) is the specialized
intergovernmental agency that the World Health Organization (“WHO”) of the United Nations
tasked with conducting and coordinating research into the causes of cancer.

50. AnIARC Advisory Group to Recommend Priorities for [ARC Monographs
during 2015-2019 met in April 2014. Though nominations for the review were solicited, a
substance must meet two criteria to be eligible for review by the IARC Monographs: there must
already be some evidence of carcinogenicity of the substance, and there must be evidence that
humans are exposed to the substance.

51. IARC set glyphosate for review in 2015-2016. IARC uses five criteria for
determining priority in reviewing chemicals. The substance must have a potential for direct
impact on public health; scientific literature to support suspicion of carcinogenicity; evidence of
significant human exposure; high public interest and/or potential to bring clarity to a
controversial area and/or reduce public anxiety or concern; and related agents similar to one
given high priority by the above considerations. Data reviewed is sourced preferably from
publicly accessible, peer-reviewed data.

52. On March 24, 2015, after its cumulative review of human, animal, and DNA
studies for more than one (1) year, many of which have been in Monsanto’s possession since as
early as 1985, the IARC’s working group published its conclusion that the glyphosate contained

in Monsanto’s Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the

12

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 13 of 28

mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in
animals.

53. The IARC’s full Monograph was published on July 29, 2015, and established
glyphosate as a class 2A probable carcinogen to humans. According to the authors, glyphosate
demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A
classification based on evidence of carcinogenicity in humans and animals.

54. The IARC Working Group found an increased risk between exposure to
glyphosate and non-Hodgkin’s Lymphoma (“NHL”) and several subtypes of NHL, and the
increased risk continued after adjustment for other pesticides.

55. The IARC also found that glyphosate caused DNA and chromosomal damage in
hurnan cells.

EARLIER EVIDENCE OF THE DANGERS OF GLYPHOSATE

56. Despite the new classification by the IARC, Monsanto has had ample evidence of
glyphosate and Roundup’s genotoxic properties for decades.

57, Genotoxicity refers to chemical agents capable of damaging the DNA within a
cell through genetic mutations, which is a process that is believed to lead to cancer.

58. In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana
catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

59, The study found that tadpoles exposed to roundup showed significant DNA
damage when compared with unexposed control animals.

60. Both human and animal studies have shown that glyphosate and glyphosate-base

formulations such as Roundup can induce oxidative stress.

13

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 14 of 28

61. Oxidative stress and associated chronic inflammation are believed to be involved
in carcinogenesis.

62. The IARC Monograph notes that “[s|trong evidence exists that glyphosate,

AMPA and glyphosate-based formulations can induce oxidative stress.”

63. In 2006, César Paz-y-Mifio published a study examining DNA damage in human
subjects exposed to glyphosate.

64. The study produced evidence of chromosomal damage in blood cells showing
significantly greater damage after exposure to glyphosate than before in the same individuals,
suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on
exposed individuals.

65, The IARC Monograph reflects the volume of evidence of glyphosate pesticides’
genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is
strong.”

66. Despite knowledge to the contrary, Monsanto denies that Roundup is genotoxic.

67. In addition to glyphosate and Roundup’s genotoxic properties, Monsanto has long
been aware of glyphosate’s carcinogenic properties.

68. Glyphosate and Roundup in particular have long been associated with
carcinogenicity and the development of numerous forms of cancer, including, but not limited to,
NHL, Hodgkin’s Lymphoma, Multiple Myeloma, and soft tissue sarcoma.

69. | Monsanto has known of this association since the mid-1980’s and numerous

human and animal studies evidence the carcinogenicity of glyphosate and/or Roundup.

14

 

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 15 of 28

70. In 1985, the EPA studied the effects of glyphosate in mice finding a dose related
response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the
glyphosate was oncogenic.

71. In 2003, Lennart Hardell and Mikael Eriksson published the results of two case
controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

72, The study concluded that glyphosate had the most significant relationship to NHI
among all herbicide studies with an increased odds ratio of 3.11.

73. In 2003, AJ De Roos published a study examining the pooled data of mid-western
farmers, examining pesticides and herbicides as risk factors for NHL.

74. The study, which controlled for potential confounders, found a relationship
between increased NHL incidence and glyphosate.

75. In 2008, Mikael Eriksson published a population based case-control study of
exposure to various pesticides as a risk factor for NHL.

76. This strengthened previous associations between glyphosate and NHL.

77. — In spite of this knowledge, Monsanto continued to issue broad and sweeping
statements suggesting that Roundup was, and is, safer than ordinary household items such as
table salt, despite a lack of scientific support for the accuracy and validity of these statements
and, in fact, voluminous evidence to the contrary.

78. On information and belief, these statements and representations have been made
with the intent of inducing Plaintiff, the agricultural community, and the public at large to
purchase, and increase the use of, Roundup for Monsanto’s pecuniary gain, and in fact did

induce the Plaintiff to use Roundup.

15

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 16 of 28

79. | Monsanto made these statements with complete disregard and reckless
indifference to the safety of the Plaintiff and the general public.

80. Notwithstanding Monsanto’s representations, scientific evidence has established a
clear association between glyphosate and genotoxicity, inflammation, and an increased risk of
many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

81. | Monsanto knew or should have known that glyphosate is associated with an
increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and
soft tissue sarcomas.

82. Monsanto failed to appropriately and adequately inform and warn the Plaintiff of
the serious and dangerous risks associated with the use of and exposure to glyphosate and/or
Roundup, including, but not limited to, the risk of developing NHL, as weil as other severe and
personal injuries, which are permanent and/or long-lasting in nature, cause significant physical
pain and mental anguish, diminished enjoyment of life, and the need for medical treatment,
monitoring, and/or medications.

83. Despite the IARC’s classification of glyphosate as a class 2A probable
carcinogen, Monsanto continues to maintain that glyphosate and/or Roundup is safe, non-
carcinogenic, non-genotoxic, and falsely warrant to users and the general public that independent
experts and regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity
in glyphosate and Roundup.

84. | Monsanto has claimed and continues to claim that Roundup is safe, non-
carcinogenic, and non-genotoxic,

85. | Monsanto claims on its website that “[rlegulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

16

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 17 of 28

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup
brand herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses,
and that it is not genotoxic.”!!

86. Ironically, the primary source for this statement is a 1986 report by the WHO, the
same organization that now considers glyphosate to be a probable carcinogen.

87. Glyphosate, and Monsanto’s Roundup products in particular, have long been
associated with serious side effects and many regulatory agencies around the globe have banned
or are currently banning the use of glyphosate herbicide products.

88.  Monsanto’s statements proclaiming the safety of Roundup and disregarding its
dangers misled the Plaintiff.

89, Despite Monsanto’s knowledge that Roundup was associated with an elevated
risk of developing cancer, Monsanto’s promotional campaigns focused on Roundup’s purported
“safety profile.”

90.  Monsanto’s failure to adequately warn the Plaintiffs, resulted in (1) the Plaintiff,
Gerald Nelson, using and being exposed to glyphosate instead of using another acceptable and
safe method of controlling unwanted weeds and pests; and (2) scientists and physicians failing to
warn and instruct consumers about the risk of cancer, including NHL, and other injuries
associated with Roundup.

91. Monsanto failed to seek modification of the labeling of roundup to include
relevant information regarding the risks and dangers associated with Roundup exposure.

92. Monsanto’s failure to appropriately warn and inform the EPA has resulted in

inadequate warnings in safety information presented directly to users and consumers.

 

! Backgrounder — Glyphosate: No Evidence of Carcinogenicity, updated November 2014, available at
www.monsanto.com/glyphosate/documents/no-evidence-of-carcinogenicity.pdf

17

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 18 of 28

93. | Monsanto’s failure to appropriately warn and inform the EPA has resulted in the
absence of warning or caution statements that are adequate to protect health and the
environment.

94. _Monsanto’s failure to appropriately warn and inform the EPA has resulted in the
divections for use that are not adequate to protect health and the environment.

95. By reason of the foregoing acts and omissions, the Plaintiffs seek compensatory
damages as a result of the Plaintiff's use of, and exposure to, Roundup, which caused or was a
substantial contributing factor in causing the Plaintiff to suffer from cancer, specifically CLL,
and the Plaintiffs suffered severe and personal injuries that are permanent and lasting in nature,
physical pain and mental anguish, including diminished enjoyment of life.

96. By reason of the foregoing, the Plaintiff is severely and permanently injured.

97, By reason of the foregoing acts and omissions, the Plaintiffs have endured and
continues to suffer, emotional and mental anguish, medical expenses, and other economic and

non-economic damages, as a result of Monsanto’s actions and inactions.

PLAINTIFE’S EXPOSURE TO ROUNDUP
98. The Plaintiff, Gerald Nelson, is Massachusetts resident who began using Roundup
as a self-employed landscaper in 1997,
99. The Plaintiff, Gerald Nelson, followed all safety and precautionary warnings during

the course of his use of Roundup.

100. The Plaintiff recalis using Roundup products, including but not limited to, the

Roundup Grass and Weed Killer and/or Roundup Prosecutor Pro, approximately three to four

18

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 19 of 28

times a week during the course of his career. The Plaintiff recalls getting the Roundup on his
hands and skins during the mixing and application process.

101. The Plaintiff, Gerald Nelson, was diagnosed with CLL/SLL, a subtype of NHL, in
December 2009. The development of Plaintiff's CLL/SLL, and subsequent health problems, was
proximately and actually caused by exposure to Monsanto’s Roundup products.

102, The Plaintiffs have incurred significant economic and non-economic damages
resulting from his injuries.

103. During the period of Plaintiff's exposure to Roundup, he did not know that
exposure to Roundup was injurious to his health or the health of others.

104. The Plaintiff first learned that Roundup caused NHL in 2018 after seeing a
television advertisement regarding the correlation between the two.

105. The Plaintiff continued to work with Roundup until he became too sick to

continue working in the landscaping business.

TOLLING OF APPLICABLE STATUTE OF LIMITATIONS
DISCOVERY RULE TOLLING

106. The Plaintiff had no way of knowing about the risk of serious illness associated
with the use of and/or exposure to Roundup and glyphosate until 2018. This is the quintessential
case for tolling.

107. Within the time period of any applicable statutes of limitations, the Plaintiff could
not have discovered, through the exercise of reasonable diligence, that exposure to Roundup and
glyphosate is injurious to human health.

109. The Plaintiff did not discover, and did not know the facts that would cause a

reasonable person to suspect, the risks associated with the use of and/or exposure to Roundup

19

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 20 of 28

and glyphosate; nor would a reasonable and diligent investigation by them have disclosed that
Roundup and glyphosate would cause their cancers. |

110. For these reasons, all applicable statute of limitations have been tolled by

operation of the discovery rule with respect to the Plaintiff's claims
FRAUDULENT CONCEALMENT TOLLING

111. All applicable statutes of limitations have also been tolled by Monsanto’s
knowing and active fraudulent concealment and denial of the facts alleged herein throughout the
time period relevant to this action.

112. Instead of disclosing critical safety information about Roundup and glyphosate,
Monsanto has consistently and falsely represented the safety of its Roundup products.

ESTOPPEL

113. Monsanto was under a continuous duty to disclose to consumers, users, and other
persons coming into contact with its products, including the Plaintiffs, accurate safety
information concerning its products and the risks associated with the use of and/or exposure to
Roundup and glyphosate.

114. Instead, Monsanto knowingly, affirmatively, and actively concealed safety
information concerning Roundup and glyphosate and the serious risks associated with the use of
and/or exposure to its products.

115. Based on the foregoing, Monsanto is estopped from relying on any statutes of

limitations in defense of this action.

COUNT I - NEGLIGENCE

116. The Plaintiffs re-alleges each paragraph above as if fully set forth herein.

117. Defendant is in the business of designing, manufacturing, selling, marketing,

20)

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 21 of 28

packaging, selling, and/or distributing products used in the agricultural industry. The products used
by the Plaintiff and to which the Plaintiff was exposed to were designed, produced, manufactured,
marketed, sold and/or otherwise put into the stream of commerce by the Defendant, and were used
for their intended purpose.

118. Defendant Monsanto had a duty to exercise reasonable care in the designing,
researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or
distribution of Roundup into the stream of commerce, including a duty to assure that the product
would not cause users to suffer unreasonable, dangerous side effects.

119. Monsanto failed to exercise reasonable care in the designing, researching, testing,
manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance, quality
control, and/or distribution of Roundup into interstate commerce in that Monsanto knew or should
have known that using Roundup created a high risk of unreasonable, dangerous side effects,
including, but not limited to, the development of NHL or CLL/SLL, as well as other severe and
personal injuries that are permanent and lasting in nature, physical pain and mental anguish,
including diminished enjoyment of life, as well as need for lifelong medical treatment, monitoring,
and/or medications.

120. The negligence by Defendant, its agents, servants, and/or employees, included but

was not limited to the following act and/or omissions:

a. Manufacturing, producing, promoting, formulating, creating, and/or
designing Roundup without thoroughly testing it;

b. Failing to test Roundup and/or failing to adequately, sufficiently, and
properly test Roundup;
c. Not conducting sufficient testing programs to determine whether or not

Roundup was safe for use; in that Monsanto knew or should have known
that Roundup was unsafe and unfit for use by reason of the dangers to its
users;

21

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 22 of 28

mH.

Not conducting sufficient testing programs and studies to determine
Roundup’s carcinogenic properties even after Monsanto had knowledge
that Roundup is, was, or could be carcinogenic;

Failing to conduct sufficient testing programs to determine the safety of
“inert” ingredients and/or adjuvants contained within roundup, and the
propensity of these ingredients to render Roundup toxic, increase the
toxicity of Roundup, whether these ingredients are carcinogenic, magnify
the carcinogenic properties of Roundup, and whether or not “inert”
ingredients and/or adjuvants were safe for use;

Negligently failing to adequately and correctly warn the Plaintiff, the
public, the medical and agricultural professions, and the EPA of the
dangers of Roundup;

Negiigently failing to petition the EPA to strengthen the warnings
associated with Roundup;

Failing to provide adequate cautions and warnings to protect the health of
users, handlers, applicators, and persons who would reasonably and
foreseeably come into contact with roundup;

Negligently marketing, advertising, and recommending the use of
Roundup without sufficient knowledge as to its dangerous propensities;

Negligently representing that Roundup was safe for use for its intended
purpose, and/or that Roundup was safer than ordinary and common items

such as table salt, when, in fact, it was unsafe;

Negligently representing that Roundup had equivalent safety and efficacy
as other forms of herbicides;

Negligently designing Roundup in a manner that was dangerous to its
users;

Negligently manufacturing Roundup in a manner that was dangerous to its
users;

Negligently producing Roundup in a manner that was dangerous to its
users;

Negligently formulating Roundup in a manner that was dangerous to its
users;

Concealing information from the Plaintiffs while knowing that Roundup
was unsafe, dangerous, and/or non-conforming with EPA regulations;

22

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 23 of 28

K

Improperly concealing and/or misrepresenting information from the
Plaintiff, scientific and medical professionals, and/or the EPA, concerning
the severity of risks and dangers of Roundup compared to other forms of
herbicides; and

Negligently selling Roundup with a false and misleading label.

121. Monsanto under-reported, underestimated, and downplayed the serious dangers of

Roundup.

122. Monsanto negligently and deceptively compared the safety risks and/or dangers of

roundup with common everyday foods such as table salt, and other forms of herbicides,

123. Monsanto was negligent and/or violated Massachusetts law in the designing,

researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,

warning, marketing, and selling of Roundup in that it:

a.

Failed to use ordinary care in designing and manufacturing Roundup so as
to avoid the aforementioned risks to individuals when Roundup was used
as an herbicide;

Failed to accompany its product with proper and/or accurate warnings
regarding all possible adverse side effects associated with the use of
Roundup;

Failed to accompany its product with proper warnings regarding all
possible adverse side effects concerning the failure and/or malfunction of
Roundup;

Failed to accompany its product with accurate warnings regarding the
risks of all possible adverse side effects concerning Roundup;

Failed to warn the Plaintiff of the severity and duration of such adverse
effects, as the warnings piven did not accurately reflect the symptoms, or
severity of the side effects including, but not limited to, the development
of NHL;

Failed to conduct adequate testing, clinical testing and post-marketing
surveillance to determine the safety of Roundup;

23

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 24 of 28

g. Failed to conduct adequate testing, clinical testing, and post-marketing

3 aes

surveillance to determine the safety of Roundup’s “inert” ingredients
and/or adjuvants;

h. Negligently misrepresented the evidence of Roundup’s genotoxicity and
carcinogenicity; and

1. Was otherwise careless and/or negligent.

124. Despite the fact that Monsanto knew or should have known that Roundup caused,
or could cause, unreasonably dangerous side effects, Defendant continues to market,
manufacture, distribute, and/or sell Roundup to consumers, including the Plaintiff.

125. Defendant knew or should have known that consumers such as the Plaintiff would
foreseeably suffer injury as a result of Monsanto’s failure to exercise ordinary care.

126. Defendant’s violations of law and/or negligence were the proximate cause of the
Plaintiff's injuries, harm and economic loss, which the Plaintiff suffered and will continue to
suffer.

127. Asaresult of the foregoing acts and omissions, the Plaintiff suffered life-
threatening CLL/SLL, and severe personal injuries, which are permanent and lasting in nature,
physical pain and mental anguish, including diminished enjoyment of life, as well as financial
expenses for hospitalization and medical care.

WHEREFORE, the Plaintiff, Gerald Nelson, respectfully requests that this Court enter
judgment in the Plaintiff's favor for damages, together with interest, costs herein incurred,
attorneys’ fees and all relief as this Court deems just and proper.

COUNT I — BREACH OF EXPRESS AND IMPLIED WARRANTIES

128. The Plaintiffs re-alleges each paragraph above as if fully stated herein.

129. Atall times relevant to this litigation, Monsanto engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting its

24

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 25 of 28

Roundup products, which are defective and unreasonably dangerous to consumers, including the
Plaintiff, thereby placing Roundup products into the stream of commerce. These actions were
under Defendant’s ultimate contro] and supervision.

130. At all times relevant to this litigation, Monsanto were engaged in the business of
marketing, selling, distributing, and promoting Roundup products, which are defective and
unreasonably dangerous to consumers, including the Plaintiff, thereby placing Roundup products
into the stream of commerce.

131. Plaintiff, Gerald Nelson, was a person whom Monsanto could reasonabiy have expected
to use, consume or be affected by Defendant’s products within the meaning of Massachusetts
General Laws c. 106, §2-318.

132. Atall relevant times, Monsanto expressly and impliedly represented and
warranted to the purchasers of its Roundup products, by and through statements made in labels,
publications, package inserts, and other written materials intended for consumers and the general
public, that its Roundup products were safe to human health and the environment, effective, fit,
safe, and proper for their ordinary and particular purpose for which they were manufactured,
sold, supplied or distributed, Defendant advertised, labeled, marketed, and promoted Roundup
products, representing the quality to consumers and the public so as to induce their purchase or
use, thereby making an express and implied warranty that Roundup products would conform to
the representations.

133. These express and implied representations include incomplete warnings and
instructions that purport, but fail, to include the complete array or risks associated with use of
and/or exposure to Roundup and glyphosate. Monsanto knew and/or should have known that the

risks expressly included in Roundup warnings and labels did not and do not accurately or

25

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 26 of 28

adequately set forth the risks of developing the serious injuries complained of herein.
Nevertheless, Defendant expressly and impliedly represented that its Roundup products were
safe and effective, including for use as agricultural herbicides.

134. The representations about Roundup, as set forth herein, contained or constituted
affirmations of fact or promises made by the seller to the buyer, which related to the goods and
became part of the basis of the bargain, creating an express and implied warranty that the goods
would conform to the representations.

135. Monsanto placed Roundup products into the stream of commerce for sale and
recommended their use to consumers and the public without adequately warning of the true risks
of developing the injuries associated with the use of and exposure to Roundup and its active
ingredient glyphosate.

136. Defendant breached these warranties because, among other things, its Roundup
products were defective, dangerous, unfit for use, did not contain labels representing the true and
adequate nature of the risks associated with their use, and were not merchantable or safe for their
intended, ordinary, and foreseeable use and purpose. Specifically, Defendant breached the
warranties in the following ways;

a, Monsanto represented through its labeling, advertising, and marketing
materials that its Roundup products were safe, and fraudulently withheld
and concealed information about the risks of serious injury associated with
the use of and/or exposure to Roundup and glyphosate by expressly
limiting the risks associated with use and/or exposure within its warnings
and labels; and

b. Monsanto represented that its Roundup products were safe for use and
fraudulently concealed information demonstrating that glyphosate, the
active ingredient in Roundup, had carcinogenic properties, and that its

Roundup products, therefore, were not safer than alternatives available on
the market.

26

 

 
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 27 of 28

137. The Plaintiff was exposed to the labels on the Roundup products that he mixed
and applied.

138. Monsanto had sole access to material facts concerning the nature of the risks
associated with its Roundup products as expressly stated within its warnings and labels, and
knew that consumers and users such as the Plaintiff could not have reasonably discovered that
the risks expressly included in Roundup warnings and labels were inadequate and inaccurate.

139. The Plaintiffs had no knowledge of the falsity or incompleteness of Defendant’s
statements and representations concerning Roundup.

140, ‘The Plaintiff used and/or were exposed to the use of Roundup as researched,

 

developed, designed, tested, formulated, manufactured, inspected, labeled, distributed, packaged,
marketed, promoted, sold, or otherwise released into the stream of commerce by Defendant.

141. Had the warnings and labels for Roundup products accurately and adequately set

 

forth the true risks associated with the use of such products, including the Plaintiff's injuries,
rather than expressly excluding such information and warranting that the products were safe for
their intended use, the Plaintiff could have avoided the injuries complained of herein.

142. <Asadirect and proximate result of Defendant Monsanto’s wrongful acts and
omissions, the Plaintiffs have suffered severe injuries. The Plaintiffs have endured pain and
suffering, have suffered economic losses (including significant expenses for medical care and

treatment), and will continue to incur these expenses in the future.

 

WHEREFORE, the Plaintiff Gerald Nelson, respectfully requests that this Court enter
judgment in the Plaintiff's favor for damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems just and proper.

 

27
Case 1:19-cv-11423-DJC Document1 Filed 06/27/19 Page 28 of 28

COUNT II - LOSS OF CONSORTIUM

143, The Plaintiffs re-allege the paragraphs above as if fully stated herein.

144. ‘The Plaintiff, Lynne Nelson, is the wife of Gerald Nelson and at all pertinent
times was the wife of Gerald Nelson.

145. As adirect and proximate result of the breach of duty and wrongdoing of the
defendants and the resultant injury to Gerald Nelson as more particularly described in Counts I
through I, the plaintiff, Lynne Nelson, suffered a loss of her right to consortium with her
husband and the loss of her husband’s services, society and companionship, and has suffered
great mental anguish.

WHEREFORE, the Plaintiff, Lynne Nelson, demands compensatory damages, plus

interest and costs. The Plaintiff also demands a jury trial on the issues contained herein.

DEMAND FOR JURY TRIAL
The Plaintiffs hereby demand trial by jury as to all issues.
DATED: June , 2019

The Plaintiff,
By his yy,

 

David C, LC BBO#546253
Evan R. Hoffman, BBO# 678975
Jasmine M. Howard, BBO#698130
THORNTON LAW FIRM, LLP
One Lincoln Street

Boston, MA 02111

(617) 720-1333

jhoward@tenlaw.com

28

 
